          Case 1:16-cv-01656-NONE-SKO Document 65 Filed 11/17/20 Page 1 of 2

 1 McGREGOR W. SCOTT
   United States Attorney
 2 PHILIP A. SCARBOROUGH (SBN 254934)
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5 Philip.Scarborough@usdoj.gov

 6 Attorneys for the United States

 7
                                    IN THE UNITED STATES DISTRICT COURT
 8
                                      EASTERN DISTRICT OF CALIFORNIA
 9

10   DANIEL KIM, et al.,                                    CASE NO. 1:16-CV-01656-NONE-SKO

11                                   Plaintiffs,            ORDER

12                            v.                            (Doc. 64)

13   UNITED STATES,                                         JUDGE:          Hon. Sheila K. Oberto
                                                            COURT:          Courtroom #7, 6th Floor
14                                  Defendant.

15

16            Pending before the Court is the parties’ joint stipulation and request to modify the scheduling

17 order. (Doc. 64.) Good cause appearing, the request is GRANTED, and the scheduling order is

18 modified as follows:

19            The parties shall participate in a private mediation on or before February 26, 2021.

20            On or before March 5, 2021, the parties shall file a joint status report concerning their mediation

21 efforts.

22            In light of their agreement to participate in a private mediation, the parties are relieved of the

23 requirement in the Court’s prior order to propose dates for a settlement conference before a magistrate

24 judge of this Court. (See Doc. 60.) The Court will request dates for a settlement conference following

25 the parties’ private mediation, if appropriate.

26            The remaining deadlines in the Scheduling Order are modified as follows:

27            Non-Expert Discovery:                          May 28, 2021

28            Expert Disclosures:                            September 17, 2021

      ORDER                                                 1
30
          Case 1:16-cv-01656-NONE-SKO Document 65 Filed 11/17/20 Page 2 of 2

 1            Rebuttal Expert Disclosures:                         October 15, 2021

 2            Expert Discovery:                                    December 17, 2021

 3            Non-Dispositive Motion Filing Deadline:              November 19, 2021

 4            Non-Dispositive Motion Hearing:                      December 15, 20211

 5            Dispositive Motion Filing Deadline:                  February 18, 2022

 6            Pre-Trial Conference:                                July 18, 2022 at 8:15 a.m. in Courtroom 4

 7            All other aspects of the Court’s Scheduling Order (Doc. 60) shall remain in effect.

 8 IT IS SO ORDERED.

 9

10
     Dated:        November 16, 2020                                       /s/   Sheila K. Oberto          .
                                                               UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
              1
28                Magistrate Judge Oberto conducts law and motion hearings on Wednesdays at 9:30 a.m.


      ORDER                                                       2
30
